Citation Nr: 1000529	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-20 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD) including as secondary to service connected 
diabetes mellitus II.   

2.  Entitlement to service connection for erectile 
dysfunction (ED) including as secondary to service connected 
diabetes mellitus II.   


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

The Board notes that the Veteran stated his disagreement with 
the RO's December 2007 denial of service connection for ED 
and CAD.  A statement of the case (SOC) was issued in June 
2008.  In the July 2008 VA Form 9, Appeal to Board of 
Veterans Appeals, the Veteran only appealed the denial of 
service connection for ED.  Inasmuch as the RO has certified 
the CAD issue for appellate review (see VA Form 8 dated in 
September 2008), the requirement that there be a substantive 
appeal is deemed waived.  Percy v. Shinseki, 23 Vet App. 37 
(2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) 
(per curiam order).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of CAD.  

2.  There is no competent evidence of record showing a causal 
relationship between the Veteran's ED and any incident of 
service including the service connected diabetes mellitus II.  


CONCLUSIONS OF LAW

1.  CAD is not due to disease or injury that was incurred in 
or aggravated by active service; it may not be presumed to 
have been incurred therein, and is not proximately due to, 
the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).

2.  ED was not incurred in or aggravated by military service, 
and is not proximately due to, the result of, or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2009); Allen v. Brown, 
7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§§ 5100 et seq.  

Here, the Veterans Claims Assistance Act of 2000 (VCAA) duty 
to notify and assist has been satisfied.  Examinations have 
been conducted, which the Board finds are adequate.  Notice 
as to what evidence needed has been provided and there is no 
indication that there is additional evidence or development 
that should be undertaken.  

Further, the Veteran was notified of the type of evidence 
necessary to establish a disability rating and effective date 
for that disability.  Letters of May 2007 and July 2007 
provided pertinent notice and development information.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record includes statements of the 
Veteran, service treatment records, VA outpatient records, 
and reports of VA examination.  

Criteria for service connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.

In order to establish service connection, there must be 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection will be presumed for certain chronic 
diseases (e.g., cardiovascular disease) which are manifest to 
a compensable degree within the year after qualifying active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service-
connected disability has aggravated a non-service-connected 
condition; when aggravation of a non-service-connected 
disorder is proximately due to or the result of a service-
connected disorder, the Veteran will be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Entitlement to service connection for CAD

The Veteran claims to have CAD.  As noted, a grant of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  

In this case, the record does not support a conclusion that 
the Veteran has current CAD.  Without proof of current 
disability, service connection cannot be granted.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  

In this regard, the Veteran has neither provided nor 
identified medical evidence to show current diagnosis of the 
claimed disorder.  The service treatment records do not show 
complaints, findings, or diagnoses regarding CAD.

Moreover, the medical evidence of record does not include any 
competent medical statements or opinions that show the 
presence of CAD.  The Board realizes that a VA examiner in 
May 2007 diagnosed CAD; significantly however, this was based 
on the Veteran's history.  The examiner did not conduct any 
diagnostic testing to support this diagnosis.  It is clear 
that the diagnosis is based on the veteran's history.  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

On the other hand, a VA examiner conducted cardiovascular 
testing in September 2007.  She reported that there was no 
objective evidence of CAD.  There was no scintigraphic 
evidence of adenosine induced myocardial ischemia.  Further, 
there was well preserved left ventricular function.  This 
well supported opinion has much greater probative value than 
the earlier opinion which was based solely on unsubstantiated 
history.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
CAD.

Entitlement to service connection for ED

VA examination record denotes a diagnosis of ED.  
Significantly, there are no in-service complaints, findings, 
or diagnoses of ED.  Further, the record does not contain a 
diagnosis of ED within a reasonable period subsequent to 
service.  More importantly, the record does not contain any 
clinical evidence that would tend to suggest that ED is 
directly related to military service.  

Although there is no evidence to directly service connect the 
Veteran's ED to military service, his main contention is that 
his disability is secondary to his service connected diabetes 
mellitus II.  Service connection has been granted for 
diabetes mellitus II.  

As noted above, secondary service connection may be granted 
for a disability, which is proximately due to, or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Secondary service connection may be found where a 
service-connected disability has aggravated a non-service-
connected condition; when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected disorder, the Veteran will be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. 
App. 439 (1995).

Significantly, there is no competent medical evidence 
suggesting service connection for the claimed disability 
secondary to his diabetes mellitus II, including under the 
Allen theory of aggravation.  In fact, the only medical 
opinion of record indicates that the ED was not caused by the 
diabetes mellitus.  A VA examination was conducted in 
November 2007.  The VA examiner reviewed the Veteran's 
medical history and evaluated him.  The examiner pointed out 
that his ED had its onset 2003, two years prior to the 
diagnosis of diabetes mellitus.  There is no evidence, of 
record, to refute this opinion.  The Board finds that the 
evidence supports this conclusion.  

While the Veteran believes that his disability is related to 
diabetes mellitus II, he is a layman and thus does not have 
competence to give a medical opinion on causation.  As noted, 
medical evidence on file specific to this claim does not 
support the assertion that the disorder at issue was caused 
or aggravated by the service connected diabetes mellitus II.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim for service 
connection.  


ORDER

Service connection for CAD is denied.

Service connection for ED is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


